 Case 1:20-mc-01599-RER Document 18 Filed 11/16/20 Page 1 of 1 PageID #: 11




                                     1 MetroTech Center, Suite 1701
                                     Brooklyn, New York 11201
                                     Telephone: (718) 215-5300
                                     Fax: (718) 215-5304
                                         www.abramslaw.com
                                                                  November 16, 2020

VIA ECF

Ramon E. Reyes, Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                      Re:     Allstate et al vs 2753 Coney Island Avenue Corp.
                              Case No. 20-mc-1599-RER)                                .

Dear Magistrate Reyes:

       Please be advised that our Firm has been retained by 2753 Coney Island Avenue Corp. in
connection with compliance with your Order of October 19, 2020 in Allstate et al v Khotenok, 18-cv-
05650, calling for a video deposition of our client on or November 20, 2020.

        By this letter, we respectfully request an extension of the November 20th deadline until December
15, 2020. The reason for the request is that our client’s representative is in the process of undergoing
several important cardiac tests during the next approximately three (3) weeks. Additionally, having just
come in to the case, the undersigned will also need time to respond to Plaintiffs’ Document Request,
including production of responsive documents, which I may add I have already begun to accomplish.

       Plaintiff has consented to the application. Thank you for its consideration,

                                                     Respectfully,



                                                     Mark L. Furman




1|Page
